Winslow, C. J.
Tbe verdict was rightly directed. Tbe only question in tbe case was whether tbe plaintiff was a bolder in due course. If be was, tbe agreement of novation does not affect bis rights to recover. Tbat be was such bolder there can be no doubt. Tbe railway company received tbe notes in tbe regular course of business before due as collateral security upon an existing indebtedness and in consideration Thereof agreed to give further time to pay such debt. This made tbe company a bona fide bolder in due course unless it bad notice tbat there was a defect in tbe title. Bowman v. Van Kuren, 29 Wis. 209. There is no evidence tending to. show tbat tbe company bad actual notice of tbe novation agreement or of any facts which would be sufficient to constitute constructive notice. It is equally clear tbat tbe plaintiff is a bolder in due course.
There are no other questions to be considered.
By the Court. — Judgment affirmed.